Case 1:20-cv-00122-SPB-RAL Document 34-8 Filed 10/02/20 Page 1 of 3




          EXHIBIT
            “8”
          Case
          Case1:20-cv-00122-SPB-RAL
               4:20-cv-00222-CRW-SBJ Document
                                      Document34-8
                                               23 Filed
                                                   Filed09/29/20
                                                         10/02/20 Page
                                                                  Page12of
                                                                         of23




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


ORAL SURGEONS, P.C.,

                             Plaintiff,                     No. 4-20-CV-222-CRW-SBJ

    vs.                                                              ORDER

THE CINCINNATI INSURANCE
COMPANY,

                             Defendant.



                 Background. In this lawsuit, removed from·the Iowa District Court for Polk

County, plaintiff Oral Surgeons, P.C. (OSPC) asserts the defendant Cincinnati Insurance

Company (Cincinnati) issued OSPC insurance policy ECP 036 57 36 for the policy period

January 1, 2019 to January 1, 2022. OSPC contends that in April 2020 it filed a claim with

Cincinnati under the policy's business interruption/loss of income clause. OSPC asserts it

suffered a loss of use of its property when, in an effort to slow the spread of the novel

coronavirus COVID-19, the State of Iowa issued a proclamation and subsequent mandates that

restricted OSPC from performing non-emergency dental procedures from approximately March

26, 2020 to May 8, 2020. OSPC asserts that Cincinnati subsequently denied coverage. OSPC's

petition, now deemed a complaint in this Court, asserts claims for 1) declaratory relief that the

policy provides coverage for OSPC's claim, 2) breach of the insurance contract, and 3) bad faith

denial of the claim.

                 Motion to dismiss. On September 15, 2020, the Court held a hearing by
telephone conference call on Cincinnati's resisted motion to dismiss (Docket# 3). The Court
does not convert this motion to dismiss into a motion for summary judgment, considering that


1
                              Case
                              Case1:20-cv-00122-SPB-RAL
                                   4:20-cv-00222-CRW-SBJ Document
                                                          Document34-8
                                                                   23 Filed
                                                                       Filed09/29/20
                                                                             10/02/20 Page
                                                                                      Page23of
                                                                                             of23




    the policy identified in the complaint is integral to and embraced by OSPC' s claims: See Hughes·
.                .                .       .   .                    .                   .                      . .          -                                               -

        V;       City of Cedar Rapids, 840F. 3d 987, 998 (8 th Cir. 2016).
                                  Cincinnati contends OSPC has failed to state a claim for. which relief can be granted, •.
                                                                                                                                         .                                                                                                                        .
             .                .   .                       .            -               -           -          - -                    .                                                      .                                                                                                             .                       .

        arguing
            .
                that the
                     .
                         policy at issue insures only against physicalloss to property~
                                                                                .  -
                                                                                        not
                                                                                        .
                                                                                            the pureiy .·                                             -




    .economic loss OSPC suffered.

                                                              Analysis.· The policy language states:

                                                           .We will pay for the actual loss of "Business Income" ... you sustain due
                                                          . to the necessary ''sµspension" of your "operations" during the "period of
                                                            restoration". The "suspension". must be caused by direct "loss" to property
                                                            at a ?premises" caused by or resulting from any Covered Cause of Loss.

        Policy, p. 18. The term "loss''is defined to mean •'accidental physical loss or.accidental physical

    •damage." Policy, p. 38. OSPC does riot allege
                          .                   .  -
                                                   any such "physical" or "accidental" loss, but·                                                                                                            .


                                                               .                               .                                                                                                                                         .                            .
.. instead contends. its loss was ·caµsed by the COVID-: 19 coronavirus and the goveriunent actions.
                 .
                     -.       .               .                        .
                                                                           .       -                                                 .       -.                                ..                                       -                        .                                                                .
                                                                                                                                                                                                                                                                                                                          .               .
    .                                 .               .        .                                        . .                      .                -                .                             .                                       .               .            .                . -                                            .       .

        to: suspend temporarily Jioh~emerg~ncy dental procedures.. Recent cases cited by Cincinnati •
        have held that virus-related dosures of business do not amount to direct loss to property cover~d
    .                 .
                                                  .                            .           .
                                                                                                   ..                     .. . . .            ..                                                                    .
                                                                                                                                                                                                                                                     ..                               .-                                                          .
             .                        .                                                                             . .                                            .                                     .                                   .                                                                .                       .

· · by the Ciricinnati policy ofinsurance. The few contrary cases cited by OSPC are distinguishable

        on their facts and not as well analyzed as the many authorities cited by Cincinnati ..

                                                              The Court grants the Cincinnati motion to dismiss; this case is distilissed with

· prejudice at plaintiffs cost.

                                                              ITIS SO ORDERED .

                                                              .Dated this                           29th . dayof September, 2020.



                                                                                                                                             ~•0···
                                                                                                                                             •~f<t.··~
                                                                                                                                                          .

                                                                                                                                                          ·.-
                                                                                                                                                              ..
                                                                                                                                                                       .

                                                                                                                                                                       .
                                                                                                                                                                                    .
                                                                                                                                                                                        -
                                                                                                                                                                                            -.
                                                                                                                                                                                                     .       - -
                                                                                                                                                                                                                   .·       ·.
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                     .       ..
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                       - .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                              .




                                                                                                                                             CHARLES R. WOLLE, JUDGE .
                                                                                                                                             U.S. · DISTRICT COURT




        2
